DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on April 1, 2021 were received and fully considered. Claims 1, 3, 5, 9, and 11 were amended. Claims 20-25 are new. Please see corresponding rejection headings and response to arguments section below for more detail.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on April 1, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9 March 2021 and 12 May 2021 have been considered by the examiner.

Claim Rejections - 35 USC § 112B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 20-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and all dependent claims thereof, recites “standardized blood pressure equipment” in lines 12-13, which is indefinite. What is standardized blood pressure equipment?
The same indefiniteness is exhibited in independent claim 25.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-11 and 20-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.
Regarding claim 1, the claim recites a method. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The following limitations set forth a judicial exception: 
providing multiple calibration equations, each comprising a transfer function configured to input at least data representing a scaled and filtered arterial pulse waveform and to output data representing a calibrated arterial pulse waveform, wherein input data representing the scaled and filtered arterial pulse waveform preserves cardiovascular features of the arterial pulse waveform and further wherein the transfer functions are determined by comparing waveform data collected for a sampling of a general population correlating scaled and filtered arterial waveform data taken with a non-invasive sensor of the same type that is provided to record the raw, un-calibrated arterial pulse waveform data for the patient at the defined arterial location from subjects in the general population to simultaneously measured arterial waveform data taken with standardized blood pressure equipment at the same defined arterial location from the subjects in the general population, and further wherein the transfer functions are determined each for a grouping of one or more parameters pertaining to cardiovascular features of the scaled and filtered arterial pulse waveform, and the scaled and filtered arterial waveform data taken at the defined arterial location from subjects in the general population is scaled such that an amplitude of the scaled and filtered arterial waveform data is a set to a fixed value for the purpose of determining the transfer functions; 

...filtering the raw signal through a high pass filter and a low pass filter in order to preserve cardiovascular features of the arterial pulse waveform, said high pass filter having a cutoff frequency in the range of 0.7 to 1 Hz and said low pass filter having cutoff frequency of 30 to 40 Hz; 
recording the filtered, un-calibrated arterial pulse waveform data; 

determining one or more parameters pertaining to cardiovascular features of the scaled and filtered arterial pulse waveform; 
selecting one of the multiple calibration equations based on one or more parameters pertaining to cardiovascular features determined from the scaled and filtered arterial pulse waveform; and 
applying the selected calibration equation to the scaled and filtered arterial pulse waveform to calibrate the scaled and filtered arterial pulse waveform based on one or more parameters pertaining to cardiovascular features in the scaled and filtered arterial pulse waveform and outputting data representing a calibrated arterial pulse waveform in which a maximum value of the calibrated arterial pulse waveform correlates with the systolic pressure for the patient measured with the standardized blood pressure equipment and a minimum value of the calibrated arterial pulse waveform correlates with the diastolic pressure for the patient measured with the standardized blood pressure equipment.

These limitations describe a mathematical calculation. Furthermore, the limitations amount to a mental process as the skilled artisan is capable of looking at pulse waveform data and making a mental assessment thereafter (using pen paper).
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, integrates the identified judicial exception into a practical application. 
For this part of the 101 analysis, the following additional limitations are considered:
providing a non-invasive sensor to record a raw signal representing raw, un-calibrated arterial pulse waveform data for a patient taken at a defined arterial location...

non-invasively sensing from a patient using the provided non-invasive sensor to record a raw signal representing raw, un-calibrated arterial pulse waveform data for the patient at the defined arterial location; 

These additional limitations do not integrate the judicial exception into a practical application. Rather, the additional limitations are each recited at a high level of Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)).
Independent claims 25 is also not patent eligible for substantially similar reasons.
Dependent claims 2-11 and 20-24 also fail to add something more to the abstract independent claims as they merely further limit the abstract idea.
Therefore, claims 1-11 and 20-25 are not patent eligible under 35 USC 101.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claim 1, and all dependent claims thereof, is allowable for the reasons set forth in the previous office action. New independent claim 20 is also allowable over the prior art of record for substantially similar reasons.
Claims 1-11 and 20-25 would be allowable if rewritten to overcome the rejections under 35 USC 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments
Applicant's arguments filed with respect to the 35 USC 101 rejections raised in the previous office action have been fully considered, but they are not persuasive. Applicant appears to set forth the following main arguments:
The claimed invention is patent eligible ‘because it is innovative’ (patentable over 102/103) 
The claimed invention, as currently amended, amounts to an improvement to the relevant technology (‘enables accurate determination of the patient’s SP and DP’)

Examiner respectfully disagrees.
	First, the absence of a prior art rejection does not automatically equate to patent eligibility under 35 USC 101. Rather, we are dealing with a completely different patent statute. Here, Examiner maintains that, while the claimed invention is allowable over the prior art of record, the claimed invention is not patent eligible for the reasons set forth above, i.e. the identified judicial exception is not integrated into a practical application.
	Next, Examiner does not find applicant’s ‘improvement’ argument persuasive. It would appear that applicant argues that the claimed invention recites an improved way to perform determination of patient’s blood pressure. While Examiner acknowledges applicant’s remarks, the purported improvement appears to lie within the judicial exception itself. However, this does not integrate the Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981). Therefore, an alleged better way to determine blood pressure does not equate to integration of the identified judicial exception into a practical application.
For these reasons, Examiner maintains that claims 1-11 and 20-25 are not patent eligible under 35 USC 101.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/PUYA AGAHI/Primary Examiner, Art Unit 3791